Citation Nr: 1503285	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  10-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for lumbar fusion and spondylosis, claimed as back pain, to include entitlement to a total rating for convalescence following surgery. 

2.  Entitlement to service connection for lumbar fusion and spondylosis, claimed as back pain, to include entitlement to a total rating for convalescence following surgery. 

3.  Entitlement to service connection for numbness and tingling of the right upper extremity. 

4.  Entitlement to service connection for numbness and tingling of the left upper extremity. 

5.  Entitlement to service connection for numbness and tingling of the right lower extremity. 


6.  Entitlement to service connection for numbness and tingling of the left lower extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1992 with additional unverified service in the U.S. Army Reserves. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that declined to reopen a claim for service connection for a lumbar strain including a temporary total rating and that denied service connection for numbness and tingling of the bilateral upper and lower extremities. 

In a January 2010 statement of the case, the RO reopened the claim for service connection for the lumbar spine disability but continued to deny the claim on the merits. 

The Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems contain a December 2014 brief to the Board but all other documents are either duplicative of the evidence in the paper file or are irrelevant to the issues on appeal.  

The issues of service connection for a cervical spine (neck) disability and for a rating in excess of 20 percent for syncopal episodes were raised by the Veteran's representative in a December 2004 brief to the Board, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  A September 2005 rating decision that denied service connection for lumbar strain is final. 

2.  Since September 2005, additional original, relevant service treatment records have been received; the records existed but were not associated with the claims file at the time of the previous decision. 

3.  The Veteran's residuals of lumbar fusion surgery and spondylosis manifested greater than one year after service and are not caused or aggravated by acute, self-limiting episodes of lumbar strain during active service.  

4.  The Veteran does not have a current disability of numbness and tingling of the bilateral upper and lower extremities.  


CONCLUSIONS OF LAW

1.  As additional relevant original service records have been received, the criteria to reopen a claim for service connection for lumbar strain are met.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2014).
2.  The criteria for service connection for lumbar fusion and spondylosis including compensation for convalescence following surgery are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for service connection for numbness and tingling of the right upper extremity are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

4.  The criteria for service connection for numbness and tingling of the left upper extremity are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

5.  The criteria for service connection for numbness and tingling of the right lower extremity are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

6.  The criteria for service connection for numbness and tingling of the left lower extremity are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

A compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In a pre-rating letter dated in April 2009, the RO provided notice to the Veteran explaining all criteria to establish service connection, what information and evidence was needed to substantiate the claims, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also advised the Veteran that service connection for the lumbar spine disability had been denied in a final decision in September 2005 and explained the reason for the denial and that new and material evidence was required to reopen the claim.  The August 2009 rating decision reflected the initial adjudication of the claims after issuance of the letter.  Hence, the April 2011 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the timing of notice requirement.  

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with this appeal, including the Veteran's service treatment records, post-service VA treatment records, and records of examination and treatment considered by the Social Security Administration (SSA) in connection with the Veteran's claim for benefits adjudicated in 2004.   Although an annual report from The Department of Defense indicated that the Veteran performed 60 Reserve training days in 2006, the Veteran did not identify this Reserve service in any claims nor did she report any injuries, onset, or worsening symptoms during this or any other unverified Reserve service.  

The Veteran was provided a VA examination in January 2010 in conjunction with this appeal.  The Board finds that the examination is adequate in order to issue a decision on the matters decided herein, as it includes an interview with the Veteran, a review of the record, and a physical examination, addressing the relevant criteria.  The Veteran has not alleged or provided evidence to challenge the adequacy or conclusions noted by the examiners.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the claims for service connection and that no further examination is necessary.

Reopening Claims

In September 2005, the RO denied service connection for lumbar strain, claimed as back pain because the evidence of record showed no current back disability other than a congenital defect.  The Veteran did not express disagreement or submit new and material evidence within one year, and the decision is final.  The record at that time contained a folder of service records marked "Veteran's copies."   

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Under 38 C.F.R. § 3.156 (c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  

The RO received the Veteran's petition to reopen a claim for service connection for residuals of back injuries and back pain in March 2009.  In September 2009, the RO received packages of original service records including treatment and examination records that existed but were not associated with the claims file at the time of the 2005 decision.  In a January 2010 statement of the case, the RO reopened the claim but denied service connection on the merits.  As additional relevant service records have been received that were in existence but not associated with the claims file at the time of the 2005 decision, the Board will also reopen and reconsider the claim.  

Lumbar Fusion and Spondylosis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time she files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As may be applicable in this case, the presumption for chronic disease and provisions for continuity of symptomatology are available for arthritis and organic diseases of the nervous system.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2008).  Secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  

Compensation for convalescence is available following hospitalization for treatment of a service-connected disability.  38 C.F.R. § 4.30. 
 
Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran served on active duty as a U.S. Army food service specialist.  In an original February 2005 claim and a March 2005 addendum, the Veteran contended that her current back pain and need for surgery were the result of repeated heavy lifting and back injuries in three motor vehicle accidents during active service. 

In an April 1984 enlistment examination, the Veteran denied any history of recurrent back pain, but the military physician noted mild scoliosis of the lower thoracic and lumbar spine.  The Veteran was accepted for active duty service.  

In January 1985, the Veteran sought treatment for a backache that started the previous evening but had been recurring since entering the Army.  The Veteran denied any trauma but reported that her job required heavy lifting.  The examiner noted an accentuated lumbar curve but no muscle asymmetry or reduced range of motion.  The clinician diagnosed low back pain, prescribed heat application, and provided a back instruction sheet.  

In February 1991, the Veteran sought treatment for neck, chest, and back pain following a motor vehicle accident.  A physician's assistant (PA) clinician noted neck tenderness and muscle spasms but a full range of motion.  The PA diagnosed cervical strain and costal chondritis and prescribed heat and pain medication.  In follow-up treatment four and eight days later, the Veteran reported involvement in a second motor vehicle accident with continued but less severe low back discomfort.  She reported that the discomfort was aggravated by heavy lifting while performing her job as a cook.  A physician noted no symptoms of radiculopathy and diagnosed chronic lumbosacral strain and prescribed continued medication and participation in a program of physical therapy.   The Veteran again sought treatment for back pain in May 1991 following field exercises.  The PA prescribed medication and 24 hours rest in quarters.  

In January 1992, the Veteran again sought treatment for back pain radiating to her upper legs after her two-year old son jumped on her back.  A clinician diagnosed low back pain with possible sciatica and urinary tract infection.  An X-ray of the lumbar spine showed mild scoliosis but no fracture, dislocation, or significant degenerative disease. 

In a March 1992 discharge physical examination, the Veteran reported a history of recurrent back pain.  The examining physician entered notations on the history report but did not comment on the back history.  Although the physician signed the history report and noted no spinal abnormalities or limitations of duty, he or she failed to sign the examination report.   

Records of SSA adjudication of a disability claim showed that the Veteran worked after service in food service and janitorial positions and as a detention officer in a law enforcement facility.  SSA declined to award disability benefits for unspecified arthropathies in January 2004.   

The Veteran submitted records of treatment by private physicians from 2000 to 2004.  In August 2000, the Veterans sought treatment for neck pain after another motor vehicle accident, but there was no mention of lower back pain.  In January 2001, a clinician noted the Veteran's reports of backache for the previous day, diagnosed low back strain, and prescribed rest and medication.  The remainder of the records for this period of time show on-going treatment and therapy for right arm and leg numbness.  A magnetic resonance image of the cervical spine was normal.  The attending physicians diagnosed severe focal supraspinatis tendinopathy of the right shoulder and in October 2002 diagnosed a small cerebrovascular accident but made no mention of low back pain or lower extremity symptoms.  

In April 2008, a VA nurse practitioner examined the Veteran to address a history of syncopal episodes.  In the examination report, the NP noted that the Veteran had a normal gait with normal strength and sensation in the lower extremities. 

In July 2008, the Veteran sought private primary care treatment for the onset of sharp pain in the left knee radiating to the left arm.  The physician diagnosed new radiculopathy and, in August 2008, obtained a magnetic resonance image of the lumbar spine that showed disc bulging, central canal stenosis, and nerve root impingement at several levels.  Later in August, a private orthopedic surgeon noted the spontaneous onset of symptoms three weeks earlier with no precipitating accident and confirmed that a disc herniation and nerve compression at L4-5 was the cause for her symptoms.  Treatment for several months with rest, anti-inflammatory medication, and steroid injections was unsuccessful.  In March 2009, the Veteran underwent surgical interbody fusion at L4-5.  Post-surgery imaging in April 2009 showed the placement of hardware with well-maintained disc spacing and normal alignment.   

In January 2010, a VA physician noted a review of the claims file and accurately summarized the history of treatment during and after service including three motor vehicle accidents (two during service), the injury involving the Veteran's son, and lumbar fusion surgery in 2009.  The Veteran reported experiencing pain every two weeks or in cold weather with no radiating pain but with tingling in the left anterior and lateral thigh. She reported use of a back brace and cane and the inability to lift more than 10 pounds, stand for more than 45 minutes, or walk from than one hour.  The Veteran reported that she retired from her occupation because of her right shoulder disability.   

On examination, the physician noted no limp or use of a support appliance.  Range of motion was less than normal but without pain, tenderness, or muscle spasm. There was no clinical evidence of radiculopathy.  Concurrent X-ray showed the L4-5 fusion with a disc spacer and mild thoracic spondylosis.   The physician acknowledged the Veteran's reports and the service record treatment for recurrent but intermittent lumbosacral strain.  However, the physician noted that the four episodes during service were self-limiting and none required significant follow-up.   He also noted that the Veteran sought treatment for musculoskeletal symptoms on several occasions from 2000 to 2008 but that on only one occasion did she report low back symptoms and then only that the symptoms had be present for one day.  The physician found that the disc herniation occurred 16 years after active service and was not precipitated, aggravated, or made more likely because of the episodes of muscle strain during active service.  Moreover, the Veteran did not have current radiculopathy caused by the episodes of muscle strain or the disc herniation.   

The Board finds that service connection for chronic back pain manifesting as the residuals of lumbar disc fusion and spondylosis is not warranted.  The Veteran is competent and credible in her reports of episodes of back strain and injuries during service and in 2001 as well as her current symptoms of residual pain and limitation of motion and activities because these reports were accepted by clinicians and examiners and not challenged as imaginary or manipulative.  However, the Board finds that the Veteran's report of the existence of a chronic back disability during and after active service is not credible.  Although the Veteran experienced several episodes of back strain during service, clinicians found it unnecessary to further investigate with imaging studies but rather ordered heat, medication and rest with no follow up for persistent symptoms and not diagnosis of a chronic disability.  For the period after service prior to 2008, the Board does not rely solely on the absence of records of treatment from 1992 to 2001 but also considered the Veteran's continued work in occupations requiring lifting and handling of detainees and also the absence of back complaints at times of treatment after a motor vehicle accident in 2000 and for right sided numbness in 2002 to 2008 when it is reasonable to have reported a history of back strain to the attending clinicians when seeking treatment.  Notably, the Veteran did seek treatment on a single occasion in 2001 for back strain the previous day, suggesting that she was inclined to seek treatment when an episode occurred.  As with previous episodes of back muscle strain, this episode resolved without follow up or diagnosis of a chronic back disability.  

The Board places greatest probative weight on the accurate record review, examination, and opinion of the VA physician in January 2010 who considered the Veteran's contentions as well as all the episodes of treatment during service after two motor vehicle accidents, and the accident with the Veteran's son and found them to be self-limiting with no long term follow-up.  Even though the discharge examination report was not signed, the military physician made notations on this report and the medical history which he did sign.  The Board finds this report to be sufficiently clear to warrant probative weight showing that the Veteran had episodes of lumbar strain in service caused by acute but mild trauma or heavy lifting but no permanent disability at the time of discharge from active duty.   The VA physician found that the episodes of back strain in service were self-limiting based on the courses of treatment at the time and that the disc herniation in 2008 and current residuals were not caused or aggravated by events during service nor the presence of a chronic back disability prior to the disc herniation.  

Further, the records of spinal treatment in 2008 and 2009 indicate that the Veteran experienced an acute disc herniation and onset of spinal disease with symptoms manifesting only a few days prior to the first treatment report.  Throughout the course of this care and surgery, her attending physicians made no mention of a history of lumbar strain stretching back to active service in the early 1990s as would be expected if a significant contribution to the spinal deficits.   

As service connection for residuals of lumbar fusion and spondylosis is not warranted, entitlement to compensation for convalescence from lumbar surgery is not available.   38 C.F.R. § 4.30.   

Therefore, weight of the credible evidence demonstrates that the Veteran's current residuals of lumbar fusion and spondylosis first manifested many years after service and are not related to her active service including self-limiting episodes of lumbar strain or any other incident therein.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Numbness and Tingling of the Bilateral Upper and Lower Extremities

In the notes section of an Authorization and Consent to Release Information to the Department of Veterans Affairs (VA Form 21-4142), the Veteran contended that her back pain in 2008 was so severe as to cause tingling in her arms and legs.  She directed attention to the records of private treatment of the lumbar spine from 2008 to 2009.  

Service treatment records are silent for any symptoms, diagnoses, or treatment for tingling in the bilateral extremities including as reported concurrently with episodes of lumbar muscle strain.  

The Board refers to the summaries of post-service treatment provided above.  Private physician's noted some right-sided neurological symptoms associated with a right shoulder joint disorder and a mild cerebrovascular accident in 2002 to 2004.  Concurrent with the spontaneous onset of back pain in 2008, physicians also noted the Veteran's upper and lower extremity numbness and tingling.  Private records following surgery are silent for any continuity of the extremity symptoms following surgery and after the receipt of the Veteran's claim in March 2009 two weeks after surgery.  During the January 2010 VA examination, the Veteran reported tingling only in the left thigh, but the examiner found no clinical evidence of radiculopathy or neuropathy of the extremities. 

The Board finds that service connection for numbness and tingling of the bilateral upper and lower extremities is not warranted because the Veteran did not have these disabilities during the period covered by this appeal.  Although they were present shortly prior to receipt of the claim, the symptoms resolved with the corrective disc fusion surgery.  The Veteran's credible report of continued tingling and numbness in one thigh is outweighed by the examiner's clinical evaluation.  Moreover, as service connection for the spinal disease has not been granted, service connection for the neurological symptoms of the extremities is not available on a secondary basis.  

Therefore, weight of the credible evidence demonstrates that the Veteran's numbness and tingling of the bilateral upper and lower extremities manifested after service, were caused by non-service connected shoulder, CVA, and herniated lumbar discs, resolved by surgery prior to the receipt of the claim, and were not related to her active service including self-limiting episodes of lumbar strain or any other incident therein.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As additional relevant service records that existed but were not associated with the claims file have been received, the claim for service connection for lumbar fusion and spondylosis, claimed as back pain, is reopened. 

Service connection for lumbar fusion and spondylosis, claimed as back pain, to include entitlement to a total rating for convalescence following surgery is denied. 

Service connection for numbness and tingling of the right upper extremity is denied. 

Service connection for numbness and tingling of the left upper extremity is denied. 

Service connection for numbness and tingling of the right lower extremity is denied. 

Service connection for numbness and tingling of the left lower extremity is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


